Citation Nr: 0020322	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  97-14 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased original rating for 
perivascular dermatitis, currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION

The veteran served on active duty from May 1970 to March 
1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection and a 50 
percent rating for the veteran's perivascular dermatitis.  
This appeal also arises from an August 1997 rating decision 
which denied a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities.

The claim for an increased rating for a skin disability was 
previously before the Board and was the subject of a December 
1998 remand which sought to obtain additional evidence.

The veteran's representative also mentioned the issue of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) in the July 2000 brief for presentation to 
the Board.  While entitlement to service connection for PTSD 
was denied by an April 2000 rating decision, the Board is 
unable to find a notice of disagreement of record.  
Therefore, the Board finds that there is no appeal on that 
issue, and that issue is not before the Board.  It is 
referred to the RO for the appropriate action.


REMAND

Where a veteran has stated that a service-connected 
disability has increased in severity, or where a veteran 
disputes an initial rating of a service-connected disability, 
a claim of entitlement to an increased rating for that 
service-connected disability is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).  Therefore, the Board finds that the 
veteran's claim for an increased rating for a skin disability 
is well grounded and that development is appropriate.  
38 U.S.C.A. § 5107(a) (West 1991).  Furthermore, the veteran 
has service-connected disability and has alleged that the 
service-connected disability renders him unable to secure or 
follow a substantially gainful occupation.  Therefore, the 
Board finds that the veteran's claim for a total disability 
rating for compensation purposes based on individual 
unemployability by reason of service-connected disabilities 
is well grounded and that development of that claim is 
appropriate.

A remand by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") or the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).  The December 1998 Board remand 
requested that the veteran be provided a social and 
industrial survey to determine the impact of his skin 
disorder on his daily living.  The claims folder does not 
contain evidence indicating that the social and industrial 
survey was conducted.  Furthermore, the requested skin 
examination was to be conducted following the social and 
industrial survey and was to be performed by a specialist.

In addition, the Board finds that the new examination should, 
to the extent feasible, describes the level of disability due 
to the service-connected perivascular dermatitis alone.  The 
Board notes that the most recent VA examination in June 1999 
diagnosed only tinea corporis, which is a nonservice-
connected disability at the present time.

Accordingly, this case is REMANDED for the following:

1.  The RO should arrange for a social 
and industrial survey to determine the 
nature and extent of the veteran's 
activities and the impact his 
perivascular dermatitis has on his daily 
living.

2.  The RO should then schedule the 
veteran for a VA examination by a 
specialist in dermatology.  The claims 
folder and a copy of this remand should 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  Specifically the examiner 
should provide the following information:

a)  The examiner should review the 
veteran's claims file and medical 
history and should state in the 
examination report that such review 
has been conducted.

b)  As regards perivascular 
dermatitis, the examiner should 
specify the extent of any anatomical 
involvement, the specific areas of 
involvement, the degree of severity 
in each area involved, the extent of 
disfigurement of exposed areas (if 
any), and whether it is subject to 
periods of exacerbation.  If so, and 
the veteran is not experiencing a 
period of exacerbation at the time 
of the examination, the examiner 
should also comment whether there 
would be greater impairment during a 
period of exacerbation and if so, 
should specify the degree of such 
additional impairment that might be 
expected.  If dermatological 
disorders other than perivascular 
dermatitis are noted, the examiner 
should, to the extent feasible, 
describe the level of disability due 
to perivascular dermatitis alone.

c)  The examiner should also offer 
an opinion as to the extent to which 
the veteran's perivascular 
dermatitis alone would interfere 
with the type of employment in which 
the veteran has experience as well 
as in all types of employment.

d)  The examiner should state 
whether there is ulceration or 
extensive exfoliation or crusting, 
whether there are systemic nervous 
manifestations, and whether the 
condition is exceptionally 
repugnant.  If unretouched color 
photographs of the affected would 
provide a more complete disability 
picture, such photographs should be 
taken and associated with the claims 
folder.

3.  The RO should readjudicate the issue 
on appeal.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
allowed the opportunity to respond.  
Thereafter, the claim should be returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional evidence 
and ensure compliance with due process consideration.  No 
inference should be drawn regarding the final disposition of 
this claim.  The veteran is hereby informed that failure to 
report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his claim.  See 38 C.F.R. § 3.655 (1999). 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994); see also 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the VBA ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the RO to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV,  8.44-8.45, 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


